Per Curiam.

Appellant’s contention that the county may not adopt ordinances regulating measuring devices on fuel delivery trucks because of article 16 of the Agriculture and Markets Law is untenable. The ordinance is neither inconsistent with nor contrary to the State statute. It prohibits the use of a meter having a device by which any measured liquid can be diverted from the measuring chamber of the meter. Thus it supplements the State statute which is silent as to the type of measuring devices to be employed. In our opinion, .the ordinance is an entirely reasonable regulation and has as its intended purpose *136the prevention of consumer frauds (Grimm v. City of New York, 56 Misc 2d 525; People v. Lewis, 295 N. Y. 42).
The judgment of conviction should be affirmed.
Concur — Hogan, J. P., Glickman and Pittoni, JJ.
Judgment affirmed.